DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nay et al. (Nay)(Patent No. US 9,640,992)
Regarding Claim 1 Nay discloses: A power-availability-based power delivery configuration system, [Fig.2] comprising: a device; [Fig.2, item 218, Rack Mounted Server Arrays correspond to “a device”] a power scaling system [[Fig.2, item 2016 and Fig.3. col.5, line64-66 and col.8, line 50- col.9 line 50.  Adjust the output voltage]] that is coupled to the device [Fig.2 circuit 216 is connected to the Rack Mounted server Arrays 218] and a power system, [Fig.2 circuit 216 is connected to the rectifiers 202]  wherein the power scaling system includes an adjustable power scaling circuit [Fig.3, item 301, 302 and 304] that is configured to convert power received from the power system from a first power level to a second power level; [Fig.3. col.5, line 64-66 and col.8, line 50- col.9 line 50.  Adjust the output voltage using voltage divider  circuit ] and a power scaling controller [Fig.2, item 204, controller corresponds to “a power scaling controller] that is coupled to the device, [Fig.2, item 204 connected to item 218 via item 216] the power system,[Fig.2, item 220] and the power scaling circuit, [Fig.2, item 222] wherein the power scaling controller is configured to: identify a power amount available from the power system; [col.7, lines 10-25, Fig.4, item 404, check the status of the rectifiers] determine, based on the power amount available from the power system, power delivery settings for the adjustable power scaling circuit; [col.6, lines 09-19, col.7, lines 20-30, col.8, line 50- col.9 line 50 and Fig.4, item 406.select voltage output based on power supply component status] and configure, using the power delivery settings, the adjustable power scaling circuit.  [Col.6, lines 09-19, col.7, lines 20-30, col.8, line 50- col.9 line 50 and Fig.4, item 408 and 410. Output selected voltage and initialize device based on output voltage]
Regarding Claim 2 Nay discloses: the power scaling controller is configured to: determine, based on the power amount available from the power system, device settings for the device; and configure, using the device settings, the device. [Col.6, lines 09-19, col.7, lines 20-30, col.8, line 50- col.9 line 50 and Fig.4, item 408 and 410. Output selected voltage and initialize device based on output voltage]
Regarding Claim 3 Nay discloses: the power scaling controller is configured to: determine at least one hardware capability limit; and determine, based on the power amount available from the power system and the at least one hardware capability limit, the device settings for the device. [col.6, lines 09-19, col.7, lines 20-30, col.8, line 50- col.9 line 50 and Fig.4, item 406.select voltage output based on power supply component status]
Regarding Claim 4 Nay discloses: the identifying the power amount available from the power system includes identifying a maximum power amount available from the power system, [col.7, lines 10-25, Fig.4, item 404, check the status of the rectifiers] and wherein the power delivery settings allow the adjustable power circuit to convert the maximum power amount received from the power system to the second power level.  [col.6, lines 09-19, col.7, lines 20-30, col.8, line 50- col.9 line 50 and Fig.4, item 406.select voltage output based on power supply component status]
Regarding Claim 5 Nay discloses: the adjustable power scaling circuit includes at least one adjustable resistor device that is configured to convert power received from the power system from a first power level to a second power level. [Fig.3, col.8, line 50- col.9 line 50]
Regarding Claim 6 Nay discloses:  the device is a processing system. [Fig.2, item 218, Rack Mounted Server Arrays]  
Claims 7 and 14 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 7 and 14 are rejected under a similar rational as that of claim 1 above. 
Claims 8 and 15 are having similar limitations to that of the apparatus of claim 2. Accordingly, claims 8 and 15 are rejected under a similar rational as that of claim 2 above. 
Claims 9 and 16 are having similar limitations to that of the apparatus of claim 3. Accordingly, claim 9 is rejected under a similar rational as that of claim 3 above. 
Claims 10 and 17 are having similar limitations to that of the apparatus of claim 4. Accordingly, claims 10 and 17 are rejected under a similar rational as that of claim 4 above. 
Claims 11 and 18 are having similar limitations to that of the apparatus of claim 5. Accordingly, claims 11 and 18 are rejected under a similar rational as that of claim 5 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Nay)(Patent No. US 9,640,992) in view of Hirosawa et al. (Pub No. US 2019/0187766)
Regrading Claim 12 Nay teaches wherein the power scaling controller operates in an initialization environment.  [Fig.4, item 408-410]
Nay does not explicitly teach that the controller is included in a Basic Input/Output System (BIOS) 
However, having a power setting controller in a BIOS is well known in the art as taught by Hirosawa. [Fig.1, item 16 and 161 (Power Setting Unit)] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to include the Controller 204 of Nay in the BIOS of the system as taught by Hirosawa to reduce the system manufacturing cost. 
Regarding Claim 13 Nay does not teach that the controller processing system is an Embedded Controller (EC) processing system that operates in a runtime environment. 
However, Hirosawa teaches controller processing system is an Embedded Controller. [Abstract.]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the Embedded Controller of Hirosawa for power setting in Nay’s system to reduce the chip size and power consumption. (known benefits of embedded controller)
Claim 20 is having similar limitations to that of the apparatus of claim 13. Accordingly, claim 20 is rejected under a similar rational as that of claim 13 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186